DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 01/25/2022.
Claims 1-6, and 11-17 are pending of which claim 1, 5, and 6 are independent claims, and claims 7-10 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
dependent claims 20 recite the limitation " the extracting device according to claim 19, wherein the threshold quantity is 1000" and dependent claim 20 recites  the limitation “threshold”.  These essential parts are omitted and there is  no sufficient coverages for these claimed limitation in the instant  specification.  For these reasons, the claims are held to be indefinite. 
Dependent claims 19-20 are rejected for omitting essential part of claimed limitation as specified above.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20160205194 to Kishikawa (hereinafter “Kishikawa”) in view of US. Pub. 20170026386 to Unagami (hereinafter “Unagami”).

Regarding claim 1: Kishikawa discloses an extracting device, comprising: at least one memory configured to store instructions and; at least one processor configured to execute the instructions to identify a plurality of kinds of message IDs that appear at a same appearance interval by accessing a message log that identifies a message ID( see paragraph [0085], the communication uses a CAN protocol, a data frame is received according to the CAN protocol, the data frame has a message ID, which is stamped on the message from stored message IDs predetermined for an ECU as the destination)and a timestamp for each of a plurality of previously received messages; generate a message ID set comprising a plurality of message ID that appear at the same appearance interval (Kishikawa, see paragraphs [0087], FIG. 5 &6,  different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), wherein an appearance interval for each of the plurality of  message ID is derived from a timestamp of the message ID ( see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent).

However, Kishikawa does not explicitly teach extract message ID sequence indicating a sequence of plurality of message ID from the message ID set. However, Unagami in the same or similar field of endeavor teaches extract message ID sequence indicating a sequence of plurality of message ID from the message ID set (Unagami, See paragraph [0096], FIG.5,  a receiving and extract a plurality of IDs (message IDs) which the head unit receives, for example, see FIG. 5, the received message IDs  include message IDs "1","2","3","4" from different ECU, and these message are received in the same time interval, and see paragraph[0165], an ECU, which is connected to a bus receives a message ID of the data frame transmitted from an ECU with sequence number, and each message identified with an ID is intended to an ECU has sequence number to identify the same message ID transmitted at different predefined time interval). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of unagami into Kishikawa’s system/method because it would allow use of ECU malicious routine.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  effective in-vehicle system with efficient suppression of the influence of a malicious ECU in an in-vehicle network system (Narayanan; [0238]).

Regarding claim 2: Kishikawa discloses the extracting device according to claim 1, wherein the at least one processor if further configured to execute the instructions to  set a plurality of time-series periods from the message ID set, based on a number of the plurality of kinds of message IDs included in the message ID set, and extract the message ID sequence being common to the plurality of time-series periods (Kishikawa, see paragraph [0119],FIG. 14,  there are : the data frame generation rule holding unit stores the transmission period used to periodically send a data frame for each of particular  message IDs from an ECU, and  stores the transmission event counter indicating the number of sent event-driven data frames and this is accomplished  because the transmission event counter is used as a value set in the event counter of the data field when the data frame is sent and the data frame generation unit increments the transmission event counter by one, this counter is used as the event counter  in the data field,  an ECU sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, the data frame indicating the state of the power window switch and the transmission period of a data frame that is periodically sent from the ECU and that has a message ID of 0x100 is 50 ms, and the current transmission event counter of the data frame is 15 (e.g., a value indicating that an event-driven data frame has been sent 15 times), the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the current transmission event counter of the data frame is 0 (e.g., a value indicating that no event-driven data frame has been sent), the transmission period of a data frame having a message ID of 0x300 is 300 ms, and the current transmission event counter of the data frame is 5, i.e., the number of sequence of messages generated by certain event predetermined and used for counter checking of abnormally created message).

Regarding claim 3: Kishikawa discloses the extracting device according to claim 1, wherein at least one of  the  plurality of message ID is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph[0110], FIG. 1,  in an in-vehicle network system, a CAN is used and there is no sender and receiver ID in a message, each of the receiver nodes receives only a predetermined ID  and data frames are   a non-event driven and  an event-driven data frame that is periodical or  non-periodically received respectively, the system is capable of determining whether a data frame is an authorized data frame by providing the specific identifier in the event-driven data frame and that specific identifier is a transmission period condition in addition to message ID and is used in the determination of  whether a data frame is an authorized data frame). 

Regarding claim 4: Kishikawa discloses the extracting device according to claim 2, wherein the at least one processor configured to execute the instructions to  extract the message ID sequence by using a directed graph in which each of the plurality of  message ID in corresponding time-series period is represented by a vertex and a sequence of the plurality of message ID is represented by an edge (Kishikawa, see paragraphs [0087], FIG. 5, to represent the data structure in-vehicle network, the binary graph of FIG. 1 is the best approach to represent in-vehicle data frame,   there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6,  the notion of a  margin is illustrated  for all  message IDs, for example,  for message ID 0x100  the margin equal to 1, and t the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), all valid reception time for message 0x100 may be at an interval of 49, 50, or 51 ms).  

Regarding claim 5: Kishikawa discloses an extracting method, comprising: identifying a plurality of kinds of message IDs that appear at a same appearance interval by accessing a message log that identifies a message ID (Kishikawa,  see paragraph [0085], the communication uses a CAN protocol, a data frame is received according to the CAN protocol, the data frame has a message ID, which is stamped on the message from stored message IDs predetermined for an ECU as the destination, and at the receiver, the from the received message, the message ID and other information are extracted) and a timestamp for each of a plurality of previously received messages; generating a message ID set comprising a-the plurality of kinds of message IDs that appear at the  same appearance interval (Kishikawa, see paragraphs [0087], FIG. 5 &6,  different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), wherein an appearance interval for each of the plurality of kinds of message IDs  is derived from a-the timestamp of the message ID(Kishikawa,, see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent).
 
However, Kishikawa does not explicitly teach extracting a message ID sequence indicating a sequence of the plurality of kinds of message IDs  from the message ID set. Unagami, See paragraph [0096], FIG.5,  a receiving and extract a plurality of IDs (message IDs) which the head unit receives, for example, see FIG. 5, the received message IDs  include message IDs "1","2","3","4" from different ECU, and these message are received in the same time interval, and see paragraph[0165], an ECU, which is connected to a bus receives a message ID of the data frame transmitted from an ECU with sequence number, and each message identified with an ID is intended to an ECU has sequence number to identify the same message ID transmitted at different predefined time interval). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of unagami into Kishikawa’s system/method because it would allow use of ECU malicious routine.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve effective in-vehicle system with efficient suppression of the influence of a malicious ECU in an in-vehicle network system (Narayanan; [0238]).

Regarding claim 6: Kishikawa discloses a non-transitory computer readable storage medium storing an extraction program causing a computer to execute: identifying a plurality of kinds of message IDs that appear at a same appearance interval by accessing a message log that identifies a message ID (Kishikawa,  see paragraph [0085], the communication uses a CAN protocol, a data frame is received according to the CAN protocol, the data frame has a message ID, which is stamped on the message from stored message IDs predetermined for an ECU as the destination, and at the receiver, the from the received message, the message ID and other information are extracted)  and a timestamp for each of a plurality of previously received messages; generating a message ID set comprising a-the plurality of kinds of message IDs that appear at the  same appearance interval(Kishikawa, see paragraphs [0087], FIG. 5 &6,  plurality of different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), wherein an appearance interval for each of the plurality of kinds of message IDs  is derived from a-the timestamp of the message ID(Kishikawa,, see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent).

However, Kishikawa does not explicitly teach extracting a message ID sequence indicating a sequence of the plurality of kinds of message IDs  from the message ID set. However, Unagami in the same or similar field of endeavor teaches extracting a message ID sequence indicating a sequence of the plurality of kinds of message IDs  from the message ID set(Unagami, See paragraph [0096], FIG.5,  a receiving and extract a plurality of IDs (message IDs) which the head unit receives, for example, see FIG. 5, the received message IDs  include message IDs "1","2","3","4" from different ECU, and these message are received in the same time interval, and see paragraph[0165], an ECU, which is connected to a bus receives a message ID of the data frame transmitted from an ECU with sequence number, and each message identified with an ID is intended to an ECU has sequence number to identify the same message ID transmitted at different predefined time interval). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of unagami into Kishikawa’s system/method because it would allow use of ECU malicious routine.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve effective in-vehicle system with efficient suppression of the influence of a malicious ECU in an in-vehicle network system (Narayanan; [0238]).

Regarding claim 11: Kishikawa discloses the extracting device according to claim 2, wherein at least one of  plurality of kinds of message IDs (Kishikawa, see paragraphs [0087], FIG. 5 &6,  plurality of different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number),and a message ID is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph[0110], FIG. 1,  in an in-vehicle network system, a CAN is used and there is no sender and receiver ID in a message, each of the receiver nodes receives only a predetermined ID  and data frames are   a non-event driven and  an event-driven data frame that is periodical or  non-periodically received respectively, the system is capable of determining whether a data frame is an authorized data frame by providing the specific identifier in the event-driven data frame and that specific identifier is a transmission period condition in addition to message ID and is used in the determination of  whether a data frame is an authorized data frame).  

Regarding claim 12: Kishikawa discloses the extracting method according to claim 5, comprising: setting a plurality of time-series periods from the message ID set, based on a number of the plurality of  predetermined values included in the message ID set, and; extracting the message ID sequence being common to the plurality of time-series periods (Kishikawa, see paragraphs [0087], FIG. 5, for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, for each message ID, there is a predetermined margin of reception period,  the margin for the above messages  is 1 ms, i.e.,  a message ID  0x100 is a normal message when received  in the range between 49 ms and 51 ms (inclusive) otherwise this message is considered abnormal).  

Regarding claim 13: Kishikawa discloses the extracting method according to claim 5, wherein at least one of the message ID is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph [0104], if the data frame includes a message ID to be received by a particular ECU, the ECU then determines whether a reception is within a transmission period range, i.e., a fraudulent data frame determination unit of the ECU determines whether the reception interval of the received data frame and the transmission period is within a predetermined transmission period range, i.e., the reception interval satisfies the transmission period condition defined in the period rule information, and the data for the determination is acquired by the timer, which includes the received data frame period holding unit, and the data frame reception history holding unit, and to determine whether the data is within a predetermined transmission period range when the difference between the previous and current receipt time of a data frame identified by a message ID  is greater than or equal to a value obtained by subtracting the margin from the transmission period determined for the message ID of the received data frame and is less than or equal to a value obtained by adding the margin to the transmission period.  

 Regarding claim 14:  Kishikawa discloses the extracting method according to claim 12, comprising extracting the message ID  sequence by using a directed graph in which each of the plurality of kinds of message IDs in a corresponding time-series period is represented by a vertex Kishikawa,, see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent)and a-the sequence of the plurality of kinds of message IDs  is represented by an edge (Kishikawa, see paragraphs [0087], FIG. 5, to represent the data structure in-vehicle network, the binary graph of FIG. 1 is the best approach to represent in-vehicle data frame,   there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6,  the notion of a  margin is illustrated  for all  message IDs, for example,  for message ID 0x100  the margin equal to 1, and t the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), all valid reception time for message 0x100 may be at an interval of 49, 50, or 51 ms).

Regarding claim 15:  Kishikawa discloses  the non-transitory computer readable storage medium according to claim 6, the extraction program causing the computer to execute: setting a plurality of time-series periods from the message ID set, based on a number of the plurality of  predetermined values included in the message ID set, and; extracting the message ID sequence being common to the plurality of time-series periods ( Kishikawa, see paragraphs [0087], FIG. 5, for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6, the transmission period of the data frame having a message ID of 0x100 is 50 ms, the transmission period of the data frame having a message ID of 0x200 is 100 ms, and the transmission period of the data frame having a message ID of 0x300 is 70 ms,  in the example illustrated in FIG. 6, the margin is 1 ms for all the message IDs, and since the margin is 1 ms, the fraudulent data frame determination unit 104 of the ECU 100b determines that the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), and see paragraph[0090:, FIG. 7,  data frame reception history holding unit stores a list of the message IDs of data frames periodically and normally received, the latest time (the previous receipt time) at which a periodical data frame having a message ID of 0x100 is received is 200 ms., the previous receipt time at which a periodical data frame having a message ID of 0x200 is received is 220 ms, and the previous receipt time at which a periodical data frame having a message ID of 0x300 is received is 230 ms, the information in FIG. 7 may be used to determine the interval of time that should be received and an acceptable margin ).  

Regarding claim 16:  Kishikawa discloses   the non-transitory computer readable storage medium according to claim 6, wherein at least one of the plurality of kinds of message IDs  is an integer being an abstraction of a combination of a message ID and data of a message(Kishikawa, see paragraphs [0087], FIG. 5 &6,  different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), a destination and data, a command and data, or two pieces of data, or an identifier identifying a message ( Kishikawa, see paragraph [0104], if the data frame includes a message ID to be received by a particular ECU, the ECU then determines whether a reception is within a transmission period range, i.e., a fraudulent data frame determination unit of the ECU determines whether the reception interval of the received data frame and the transmission period is within a predetermined transmission period range, i.e., the reception interval satisfies the transmission period condition defined in the period rule information, and the data for the determination is acquired by the timer, which includes the received data frame period holding unit, and the data frame reception history holding unit, and to determine whether the data is within a predetermined transmission period range when the difference between the previous and current receipt time of a data frame identified by a message ID  is greater than or equal to a value obtained by subtracting the margin from the transmission period determined for the message ID of the received data frame and is less than or equal to a value obtained by adding the margin to the transmission period   ).  

Regarding claim 17:  Kishikawa discloses   the non-transitory computer readable storage medium according to claim 15, the extraction program causing the computer to execute: extracting the message ID sequence by using a directed graph in which each of  the  plurality of kinds of message IDs in the time-series period is represented by a Kishikawa, see paragraphs [0087], FIG. 5, instead of directed graph a binary tree representation explains there scenario  as follows: see FIG. 1,  there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms( time series), and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089:, FIG.6, The received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6, the transmission period of the data frame having a message ID of 0x100 is 50 ms, the transmission period of the data frame having a message ID of 0x200 is 100 ms, and the transmission period of the data frame having a message ID of 0x300 is 70 ms).

Regarding claim 18:  Kishikawa discloses   the extracting device according to claim 2, wherein the message ID set indicates a sequential order of reception of each of the Kishikawa, see FIG. 7, messages and their reception time in sequential order).  

Regarding claim 19:  Kishikawa discloses   the extracting device according to claim 2, wherein the at least one processor is further configured to execute the instructions to monitor a number of the plurality of previously received messages in the message log; and identify the plurality of kinds of message IDs that appear at the same appearance interval based on the number being greater than or equal to a threshold quantity Kishikawa, for log data  see FIG. 7, messages and their previously received time and further there is a data frame reception history holding unit that holds historical data (see paragraph 0084)).  

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. See below:
Applicant argues that at least one processor configured to execute the instructions to: identify a plurality of kinds of message IDs that appear at a same appearance interval by accessing a message log that identifies a message ID and a timestamp for each of a plurality of previously received messages; 

Examiner respectfully questions whether  the above statement has any vital effect the invention, as the name implies,  appearance interval is merely transmission time and transmission time depends on propagation distance. 400d have a message ID of “4”. The data represents the open or closed state for the window, expressed as a percentage (%), and has a length of 1 byte. A percentage of 0 (%) indicates a state where the window is completely closed and 100 (%) indicates a state where the window is completely open,  and another example, see FIG. 10, the frames transmitted from the ECU 400a have a message ID of “1”. The data represents the average speed per hour (km/h), taking a value in the range from a minimum speed of 0 (km/h) to a maximum speed of 180 (km/h), and has a length of 1 byte. Examiner respectfully continues: Regarding the transmission cycle ( appearance time): see US. Pub. 20170026386  paragraph [0153], for example, … a frame is a frame transmitted in compliance with the CAN protocol. The frame rule holding unit 2120 in the fraud-detection ECU 2100c holds a frame rule for a frame transmittable on the bus 500d to which the fraud-detection ECU 2100c is connected. FIG. 21 is a diagram illustrating an example of the frame rule. The frame rule is information that associates, for example, the message ID of a frame with the transmission cycle of the frame. In 400e connected to the bus 500d and a transmission cycle of 20 to 30 msec are illustrated. This frame rule shows that a frame whose message ID is “5” is transmitted in a transmission cycle that falls within a range greater than or equal to 20 msec and less than or equal to 30 msec. A frame transmitted not in accordance with this frame rule is detected as a malicious frame. That is, in a case where a frame that does not follow the frame rule has been transmitted, it is judged that a malicious frame has been transmitted. Examiner respectfully believes that according to FIG. 2, for an vent occurring in a car (engine), there is a request made by ECU for transmission, and for each message ID there is a predetermined transmission range, and the request transmit after acknowledgement is not received with the specified rage (see paragraph 0153 of US. Pub. 20170026386) the message is considered in malicious message, and an investigation is conducted. In conclusion, Examiner believes that the time that is associated with the message is nothing but transmission time from the requesting ECU and based on the message ID each message ID has a predetermined receiving time logged for reference purpose, and time stamp is actually for determining the end of transmission or reception time of the message identified by an ID .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476


                                                              /AYAZ R SHEIKH/                                                              Supervisory Patent Examiner, Art Unit 2476